Tolson, C. J. The County of Randolph has filed a claim seeking an award in accordance with the statutory provisions of Chap. 65, Pars. 37, 38, and 39, Ill. Rev. Stats., 1957. The claim was heard by Commissioner Billy Jones, and his report, in the following words and figures, is hereby adopted by the Court: COMMISSIONER’S REPORT “This is the latest in the long series of claims that are filed regularly biennially by the County of Randolph for payment of filing fees, sheriff’s fees, and State’s Attorney's fees owed to the respective county officers by reason of habeas corpus writs filed by inmates of the Illinois State Penitentiary at Menard. The complaints set out the statutory authority, and list the names of the inmates, who availed themselves of the above services. The Commissioner, together with the State’s Attorney of Randolph County and the Assistant Attorney General of the State of Illinois, appeared at the Circuit Clerk’s office in Randolph County, and examined the entries in the court docket as compared with claimant’s exhibit A. A typographical error was discovered, which prompted the following stipulation by and between the parties. ‘It is stipulated by and between the parties that the State’s Attorney’s fee listed in claimant’s exhibit A in cases Nos. 4251 to and including case No. 4277 be changed from Ten (10) Dollars to Twenty (20) Dollars; that the total amount in filing fees shown in exhibit A be changed from Two Thousand Five Hundred and Forty Dollars ($2,540.00) to Two Thousand Five Hundred and Thirty Dollars ($2,530.00); and that the total amount-prayed for in paragraph seven (7) of exhibit A be changed from Six Thousand Eight Hundred and Fifty-two Dollars ($6,852.00) to Six Thousand Eight Hundred and Forty-two Dollars ($6,842.00). OBSERVATION “The Commissioner found all of the cases listed in claimant’s complaint docketed and in order in the regular Circuit Clerk's docket book, and the only difference found was that claimant failed to list one ten dollar filing fee in his complaint, which was entered in the docket book, and was claimed in the total amount prayed for. Tire respondent objected to the allowance of this ten dollar ($10.00) fee, and the objection was sustained. CONCLUSION “The Commissioner wishes to state that all of the fees claimed were for bonafide cases, which were filed by inmates of the penitentiary, and for which the State of Illinois is liable. RECOMMENDATIONS “The Commissioner recommends the claims be allowed in the amount of $6,852.00.” - An award is, therefore, made to the County of Randolph in the amount of $6,852.00.